          Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CECILE HYACINTHE,                                 :
                                                      :
                         Plaintiff,                   :
                                                      :      CIVIL ACTION
                 v.                                   :
                                                      :
    PIEDMONT AIRLINES                                 :      No. 20-cv-05222-WB
                                                      :
                         Defendant.
                                                      :
                                  MEMORANDUM OPINION

RICHARD A. LLORET                                                                August 17, 2021
U.S. MAGISTRATE JUDGE

        Before me is Defendant Piedmont Airlines’ Motion to Enforce Settlement

Agreement. Doc. No. 27. 1 This motion arises out of a settlement conference that I held

on June 16, 2021, where the parties agreed that Plaintiff Cecile Hyacinthe would

withdraw her employment discrimination claims against Defendant in exchange for

certain consideration.

        Defendant now alleges that Plaintiff is attempting to back out of an enforceable

settlement agreement. Id. at 2. Defendant seeks attorneys’ fees pursuant to the

settlement agreement and asks me to resolve a dispute over a company bank account

that Plaintiff controlled while working for Defendant. Id. at 3 n.1. Plaintiff counters that

the parties did not agree on the essential terms of the settlement agreement and that I

should deny enforcement of the written settlement agreement or, alternatively, deny

enforcement of certain terms in the proffered agreement. Doc. No. 28, at 3.




1While Defendant has not filed a formal motion to enforce settlement Agreement, I will interpret its
August 11, 2021 letter as such a motion because Defendant has formally asked me to enforce the
agreement. See Doc. No. 27, at 3 (“Piedmont respectfully requests that the Court enter an Order enforcing
the settlement and compelling Ms. Hyacinthe to sign the written settlement agreement . . . “).
          Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 2 of 11




       Because I find that the parties entered an enforceable settlement agreement, I

will enforce that agreement. I will also, however, deny Defendant’s request for attorney’s

fees and its invitation to resolve the additional issue regarding the bank account that

Plaintiff controlled.

                        FACTUAL AND PROCEDURAL HISTORY

       On October 20, 2020, Plaintiff filed this action against Defendant, alleging

violations of various state and federal employment laws. See Doc. No. 1. After Defendant

filed an answer and the parties began to exchange discovery, Judge Beetlestone referred

the case to me in May 2021 for the purpose of conducting a settlement conference. Doc.

No. 14.

       On June 16, 2021, I held a four-hour settlement conference via Zoom where all

parties and counsel were present. At the end of that settlement conference, the parties

agreed that in exchange for a monetary payment Plaintiff would withdraw her current

lawsuit, release Defendant from all other claims, and separate from her current

employment with Defendant. The parties also agreed that the written settlement

agreement would contain other non-economic terms including a no-rehire provision

and a non-disparagement clause. Plaintiff raised four open issues at the settlement

conference after the parties reached this agreement, noting that she wanted: (1)

Defendant to characterize her separation as a retirement, (2) the settlement proceeds

split between a Form 1099 and a Form W-2 in a 75 to 25 split, (3) to retrieve her

property from Defendant’s premises without being harassed, and (4) an agreement that

Defendant would not contest any future applications for unemployment benefits. The

second and third issues were resolved at the conference. Before the settlement



                                                2
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 3 of 11




conference ended, I instructed Plaintiff that she was not to return to work for

Defendant.

       The parties engaged in subsequent negotiations over the written settlement

agreement, and resolved the first and fourth issues that Plaintiff raised. Plaintiff also

requested that Defendant pay out her unused vacation time, which Defendant calculated

to be six hours. Defendant agreed to pay out that vacation time and sent Plaintiff a draft

settlement agreement. Plaintiff’s counsel edited the agreement, and Defendant accepted

the changes.

       On June 25, 2021, Plaintiff advised Defendant that she would not sign the

settlement agreement because she disagreed with certain terms. I held a telephone

conference with the parties that day. After further negotiations, I set a hearing to resolve

the outstanding issues. On July 27, 2021, the parties sent me a joint letter advising me of

Plaintiff’s six concerns with the settlement agreement: (1) Plaintiff alleged that she never

agreed that June 16 would be her last day of work, (2) the no-hire provision preventing

Plaintiff from working for Defendant or its parent or affiliate companies was too broad,

(3) Plaintiff was entitled to a payout for three weeks of vacation time that would have

accrued in July 2021, (4) Plaintiff wanted Defendant to continue to pay benefits for

ninety days after the settlement agreement was executed, (5) Plaintiff wanted defendant

to pay her for thirty-four days of work when she alleges Defendant threatened her

religious freedom, and (6) Plaintiff wanted Defendant to pay her for the time she

stopped reporting to work while the parties were negotiating the written agreement after

the June 16 conference.

       On August 2, 2021, I held a hearing on the record regarding the outstanding

issues. During the hearing, Plaintiff testified that she remembered reaching an

                                                 3
          Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 4 of 11




agreement on the financial terms of the settlement agreement on June 16. Plaintiff also

remembered talking about the no-rehire provision and the disbursement of the

settlement proceeds. But, Plaintiff testified that she expected to resolve other issues that

she did not raise at the June 16 conference once she returned from vacation. Plaintiff

indicated that she wanted Defendant to pay her benefits for ninety days, but admitted

that she did not discuss this issue at the settlement conference. She also asserted that

she wanted to continue to work for Defendant until July 6, at which point she would

have accrued three weeks of vacation that could have been paid out. And, Plaintiff

reiterated that she wanted Defendant to pay her for removing her from certain shifts

and for the time that she was not reporting to work while the written agreement was

being negotiated after June 16. 2 After the hearing concluded, both parties submitted

position letters. See Doc. Nos. 27, 28.

                                             DISCUSSION

        I have jurisdiction over the pending Motion to Enforce Settlement Agreement

because the action is still pending. 3 Bryan v. Erie Cnty. Office of Children and Youth,


2Plaintiff testified that she went on vacation on June 17—the day after the settlement conference—and
alleges that she was supposed to return to work on June 22. But, Plaintiff stated that she called out sick
until June 28, and testified that her attorney advised her not to return to work once she recovered from
her illness.

3 Because this matter falls within the referral of this case to me for settlement, I am ruling on Defendant’s
Motion to Enforce Settlement. The Third Circuit has not explicitly held that motions to enforce settlement
agreements are uniformly case-dispositive motions that must be resolved by a report and
recommendation when before a magistrate judge, pursuant to 28 U.S.C. § 636(b)(1)(B). See Shell’s
Disposal and Recycling, Inc. v. City of Lancaster, 504 F. App’x 194, 200 n.8 (3d Cir. 2012) (not
precedential) (noting that a motion to enforce a settlement agreement, “on its face, seemed to resolve the
dispositive issue of whether a binding settlement agreement exists”). Because a motion to enforce
settlement is not listed as one of the motions that cannot be determined by a Magistrate Judge, I have
resolved the matter before me pursuant to 28 U.S.C. § 636(b)(1)(A). Nevertheless, I urge the parties to
treat the jurisdictional issue with caution, and if either party has objections to this opinion I recommend
considering whether to raise the objections before the District Court. See, e.g., Shell’s Disposal and
Recycling, Inc., 504 F. App’x at 200 n.8 (noting that after a Magistrate Judge entered a motion to enforce
a settlement agreement, defendant “filed its objections with the District Court, and the Court conducted a
de novo review of those findings, replacing the magistrate's conclusions with its own.”).

                                                          4
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 5 of 11




752 F.3d 316, 322 (3d Cir. 2014) (finding that the District Court maintained jurisdiction

over a post-verdict motion to enforce the parties’ agreement when the action was still

pending).

       A.     The parties entered into a binding settlement agreement that
              will be enforced.

              1.     The parties agreed to be bound by the settlement.

       The basis of Defendant’s motion is that the parties have entered into a valid

settlement agreement that is enforceable against Plaintiff. Plaintiff contends that there

was no valid agreement because the parties never agreed on certain material terms.

       “Amicable settlement is the judicially preferred manner of resolving disputes, and

it is therefore judicial policy to enforce voluntary settlement agreements.” Frompovicz

v. Niagara Bottling, LLC, No. 18-0054, 2020 WL 6118762, at *3 (E.D. Pa. Oct. 16,

2020) (Beetlestone, J.) (citing Ballato v. Gen. Elec., 147 F.R.D. 95, 97 (E.D. Pa. 1993)

(Joyner, J.)); see also D.R. by M.R. v. E. Brunswick Bd. of Educ., 109 F.3d 896, 901 (3d

Cir. 1997) (“Settlement agreements are encouraged as a matter of public policy because

they promote the amicable resolution of disputes and lighten the increasing load of

litigation faced by courts.”). “An agreement to settle a law suit, voluntarily entered into,

is binding upon the parties, whether or not made in the presence of the court, and even

in the absence of a writing.” Green v. John H. Lewis & Co., 436 F.2d 389, 390 (3d Cir.

1970) (citations omitted). A party’s failure to sign a settlement agreement is not

dispositive of whether an oral settlement agreement is enforceable. See Carmago v.

Alick Smith Gen. Contractor, Inc., No. 5:15-cv-06215, 2016 WL 6568120, at *3 (E.D. Pa.

Nov. 4, 2016) (Leeson, J.) (“Defendants' failure to sign the written agreement that

Camargo’s lawyer prepared does not affect the enforceability of their agreement,


                                                 5
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 6 of 11




because the contract had already been formed at the settlement conference. The written

agreement was a memorialization of an agreement that had already been made.”).

       A settlement agreement is a contract that is subject to rules of contract

interpretation. Pennwalt Corp. v. Plough, Inc., 676 F.2d 77, 79 (3d Cir. 1982). Under

Pennsylvania law, which both parties have treated as controlling, “a court may enforce a

settlement agreement if: (1) both parties manifested an intention to be bound by the

terms of the agreement; and (2) the terms are sufficiently definite to be specifically

enforced.” Danois v. i3 Archive,Inc., No. 11-3856, 2015 WL 156015, at *5 (E.D. Pa. Jan.

12, 2015) (Quiñones-Alejandro, J.) (citing Glenn Distribs. Corp. v. Sanford, L.P., No. 12-

513, 2014 WL 1608481, at *1 (E.D. Pa. Apr. 22, 2014) (Schiller, J.)).

       Here, I find that both parties demonstrated an intent to be bound by the terms of

the settlement agreement reached at the June 16 conference and subsequently

negotiated prior to June 25. On June 16, the parties agreed to the key terms of the

settlement: the monetary payment to Plaintiff in exchange for release of her claims. The

parties also agreed that the agreement would contain provisions standard to settlement

agreements in employment discrimination cases. During the settlement conference,

Plaintiff raised four outstanding issues with the agreement, as described above. Two of

those issues were resolved before the settlement conference ended, and the other two

were resolved soon thereafter. Further, before Defendant sent Plaintiff a draft written

agreement, Plaintiff asked Defendant to pay out her accrued vacation time. Defendant

calculated this time to be six weeks, agreed to this provision, and included it in the draft

agreement that it sent Plaintiff. Plaintiff’s counsel made minor revisions to the

agreement which Defendant accepted without further comment.

       I find that the parties came to a meeting of the minds on all material terms of the

                                                 6
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 7 of 11




agreement once Defendant and Plaintiff reached an agreement on the four issues

Plaintiff raised at the settlement conference. The parties agreed on the financial and

release terms of the settlement agreement, and the parties resolved all four issues that

Plaintiff raised at the settlement conference in the subsequent negotiations. If the

parties had not resolved the four issues Plaintiff specifically raised at the settlement

conference, Plaintiff may have had an argument that there was no meeting of the minds.

But, because the parties agreed on all the essential terms of the settlement agreement,

an enforceable contract was formed. See Ismail v. Interstate Res., Inc., 842 F. App’x

821, 824 (3d Cir. 2021) (not precedential) (“Ismail's failure to sign the settlement

documents does not invalidate the settlement agreement. When the parties have agreed

on the essential terms of a contract, the fact that they intend to formalize their

agreement in writing but have not yet done so does not prevent enforcement . . . . Here,

the settlement documents were exchanged to memorialize the terms of an already-

reached agreement, and Ismail's obligation to sign the documents was part of what he

had already agreed to do.”).

       Plaintiff’s unilateral attempt to invalidate the settlement agreement is too late to

have any effect. As stated above, the parties reached a binding agreement once

Defendant and Plaintiff agreed on the outstanding issues Plaintiff raised at the

settlement conference. Plaintiff’s testimony that she expected to resolve the issues she is

now litigating once she returned from vacation does not change the fact that she failed

to raise any of these issues at the settlement conference or immediately thereafter when

the parties were resolving the four issues she actually raised. See McCune v. First Jud.

Dist. of PA Prob. Dep’t, 99 F. Supp. 2d 565, 566 (E.D. Pa. 2000) (Kelly, J.) (“The

Settlement Agreement is still binding, even if it is clear that a party had a change of

                                                 7
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 8 of 11




heart between the time he agreed to the terms of the settlement and when those terms

were reduced to writing.”). Plaintiff’s six issues amount to new terms that she cannot

insert into the already-existing agreement.

       Further, some of Plaintiff’s issues are contradicted by what actually happened at

the settlement conference. Her first, third, and sixth issues claim that she never agreed

that June 16 would be her last day of work, that she should be paid for three weeks of

vacation that would have accrued if she was able to work until July 2021, and that she

should be paid for the time she stopped reporting to work after June 16. But, Defendant

made clear at the settlement conference that its settlement was contingent on Plaintiff

not reporting to work after June 16. I ensured that Plaintiff understood that she was no

longer allowed to report to work. Therefore, all three of these issues are contradicted by

Plaintiff’s indication that she understood she was no longer to report to work after the

settlement conference. Regarding the remaining three issues raised by Plaintiff, Plaintiff

should have raised these when she had the chance to do so at the settlement conference

just as she did with the four issues she actually raised at the conference. Plaintiff’s six

issues are late attempts to alter the already-existing agreement, and I find that the

parties agreed to be bound by the terms of the settlement agreement after resolving the

four issues Plaintiff raised at the settlement conference.

              2.     The terms of the settlement agreement are sufficiently definite to
                     be enforced.

       Next, under the second prong required to enforce a settlement agreement, I find

that the terms are sufficiently definite to be enforced because the terms are

memorialized in a written settlement agreement produced by Defendant. This

settlement agreement adequately captures the terms that the parties reached before me


                                                  8
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 9 of 11




on June 17 and the ensuing negotiations resolving Plaintiff’s four outstanding issues.

Although Plaintiff now disputes the broadness of the no-rehire term in the written

settlement agreement, she did not raise any objections to this provision at the

settlement conference. I find that the written settlement agreement adequately

encapsulates the agreement that the parties reached at the virtual settlement conference

with the exception of the attorneys’ fees provision which will be discussed in the next

section. Therefore, I will grant in part Defendant’s Motion to Enforce Settlement

Agreement and direct Plaintiff to comply with the written terms of the settlement

agreement except for the attorneys’ fees provision.

       B.       Defendant is not entitled to attorneys’ fees pursuant to the
                settlement agreement, and I will not consider an issue
                Defendant is raising for the first time

       Defendant submits that I should award it attorneys’ fees pursuant to a term in the

written settlement agreement and that I should resolve an issue regarding a bank

account Plaintiff handled on behalf of Defendant. Neither of these issues were raised at

the settlement conference or soon thereafter, and I will not find in Defendant’s favor on

either issue.

       First, Defendant asserts that it is entitled to attorneys’ fees because the written

settlement agreement contemplates awarding the prevailing party attorneys’ costs and

fees in an action to enforce the settlement agreement. But, as explained above, I will

enforce the written settlement agreement to the extent that it encapsulates the parties’

agreement at the settlement conference and during the negotiations immediately

thereafter. The parties did not contemplate awarding attorneys’ fees in their

negotiations at the conference, nor did they contemplate them when resolving the four

issues Plaintiff raised at the conference. Therefore, Defendant should not be allowed to

                                                 9
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 10 of 11




seek enforcement of this term when Plaintiff did not consider it during settlement

negotiations. I will deny Defendant’s motion for attorneys’ fees and costs and will strike

this provision from the written settlement agreement.

        Next, in a footnote on the last page of its letter, Defendant raises a new issue.

Defendant asserts that Plaintiff was the head of a committee that planned events and

lunches for Defendant’s employees and that she managed a bank account with funds for

this purpose. Defendant asserts that it has not been able to obtain an assurance from

Plaintiff that these funds will be returned, and asks for a Court order that these funds be

returned and for Plaintiff to provide a verification regarding their return. Defendant

concedes that it has never mentioned this issue before; Defendant did not mention the

issue at the settlement conference, in its previous letters, or at the August 2 hearing.

Doc. No. 27, at 3 (“There is one ancillary matter that Piedmont neglected to mention at

the August 2 hearing, but which must be resolved.”). I will deny Defendant’s request for

relief for the same reason I denied Plaintiff’s arguments against enforcing the settlement

agreement: Defendant should have raised this issue earlier. Defendant has asked me to

find that the parties reached a binding, enforceable settlement that captured the

essential terms discussed at the settlement conference. I have found that the parties did

reach such an agreement, and that disposes of the matter before me. Because I have

found that the parties reached a binding settlement agreement, Defendant cannot also

ask that I grant it relief unrelated to that settlement agreement. Therefore, I will deny

Defendant’s request for additional relief. 4


4In a letter filed on August 16, 2021, Defendant points out that on August 10, 2021, Plaintiff filed a
complaint with the Equal Employment Opportunity Commission regarding alleged religious
discrimination. See Doc. No. 30, Doc. No. 31 (Plaintiff’s response letter). Defendant alleges that this
complaint, which states that Plaintiff was not allowed to report to work in June 2021 as retaliation for
asking for religious accommodations, is an abuse of legal process and justifies an award of attorneys’ fees.

                                                         10
         Case 2:20-cv-05222-WB Document 32 Filed 08/17/21 Page 11 of 11




                                           CONCLUSION

        For the reasons explained above, I will grant in part Defendant’s Motion to

Enforce Settlement and enforce the terms of the written settlement agreement to the

extent they memorialize the negotiations between the parties. I will deny Defendant’s

request for additional relief regarding the bank account handled by Plaintiff and

likewise deny Defendant’s request for attorneys’ fees.

                                                          BY THE COURT:


                                                          s/Richard A. Lloret ____________
                                                          RICHARD A. LLORET
                                                          U.S. Magistrate Judge




Doc. No. 30. I will not consider Plaintiff’s post-settlement conduct because I have already decided that the
parties reached an enforceable settlement agreement. Defendant may challenge the propriety of Plaintiff’s
conduct in a separate proceeding.

                                                         11
